NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT AMATRONE; et al.,                        No.    17-17147

                Plaintiffs-Appellants,          D.C. No. 3:15-cv-01356-JST

 v.
                                                MEMORANDUM*
RANDY CHAMPION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Robert Amatrone, Nick Amatrone, and Marla Sharlow appeal pro se from

the district court’s judgment dismissing their 42 U.S.C. § 1983 action alleging

constitutional violations arising from the search of their home. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposition of terminating sanctions. Conn. Gen. Life Ins. Co. v. New Images of

Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion by imposing terminating

sanctions under Federal Rules of Civil Procedure 37(b)(2) and 41(b) because

plaintiffs willfully violated discovery orders, which prejudiced defendants, and the

district court had previously imposed monetary sanctions against plaintiffs for not

complying with discovery orders and had warned plaintiffs of the possibility of

terminating sanctions. See Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir.

2010) (factors for determining whether to dismiss under Fed. R. Civ. P. 41(b));

Conn. Gen. Life Ins. Co., 482 F.3d at 1096-97 (factors for evaluating terminating

sanctions under Fed. R. Civ. P. 37(b)(2)).

      The district court did not abuse its discretion by denying plaintiffs’ motions

for appointment of counsel because plaintiffs failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion by denying plaintiffs’ multiple

motions to stay or continue the action because plaintiffs failed to show that they

                                          2                                     17-17147
were prejudiced by the denials. See Danjaq LLC v. Sony Corp., 263 F.3d 942, 961

(9th Cir. 2001) (denial of a continuance is reviewed for abuse of discretion and

requires a demonstration of prejudice).

      The district court did not abuse its discretion by denying plaintiffs’ motion

to disqualify Judge Tigar because plaintiffs failed to demonstrate “extrajudicial

bias or prejudice.” Thomassen v. United States, 835 F.2d 727, 732 (9th Cir. 1987)

(standard of review); see also United States v. Hernandez, 109 F.3d 1450, 1453-54

(9th Cir. 1997) (“Ordinarily, the alleged bias must stem from an extrajudicial

source. [J]udicial rulings alone almost never constitute valid basis for a bias or

partiality motion.” (alteration in original, citations and internal quotation marks

omitted)).

      We reject as without merit plaintiffs’ numerous contentions regarding

judicial misconduct and constitutional violations.

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Appellees’ motion for leave to file corrected excerpts of record (Docket




                                           3                                    17-17147
Entry No. 15) is granted.

      AFFIRMED.




                            4   17-17147